Andrews, C. J.
By the Act incorporating the plaintiff (10 Special Laws, 927), and according to its laws in force at the date of the death of the said David J. Rowe, the plaintiff was obliged to pay, on the death of a member in good standing, $1,000 (1) to such person of his immediate family as the member should designate; (2) in default of an immediate family, then to such relative of the member as he should designate; (3) in default of any designation by the member, either within or outside of such family as above named, then such sum is to be paid to sirch family, or relative, who are heirs at law of the member, in the order above arranged.
At the time the said David J. Rowe became a member of the plaintiff corporation, he was a minor residing in, and was a member of, his father’s family. At that time the designation of Ms father was strictly according to the laws of the plaintiff. At the time of Ms death Ms family was entirely changed. At that time his immediate family consisted only of his wife and child. Wood v. Wood, 63 Conn. 324. His father at that time was not a member of his immediate family. If the term “ family ” does not include an adult child living *551apart from the parent, it certainly cannot include the father of the adult child so living apart from the parent, as a member of that child’s family. The designation, therefore, of the father, was at that time void. The. money belonged to his immediate family.
There is no error.
In this opinion the other judges concurred.